Citation Nr: 9921407	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-05 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the 
October 1954 rating decision that severed service connection for 
defective hearing.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for defective hearing 
has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to September 
1943.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a March 1997 rating decision of the Salt Lake City, 
Utah, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined that CUE had not been made in the October 
1954 rating decision, severing service connection and determined 
that new and material evidence sufficient to reopen a claim for 
service connection for defective hearing had not been submitted.  


FINDINGS OF FACT

1.  In the October 1954 rating decision, the RO severed service 
connection for impaired hearing based upon a CUE in a prior 
rating decision.

2.  In the October 1954 rating decision, the RO considered the 
correct law and facts as they were known at the time.

3.  In August 1955 and October 1987 rating decisions, the RO 
continued the denial of entitlement to service connection for 
impaired hearing.  The veteran was notified of the October 1987 
rating action and did not appeal.  

4.  The additional evidence added to the record since the final 
disallowance in October 1987 includes the veteran's statements in 
support of the claim, medical evidence, and lay statements.

5.  The foregoing evidence is cumulative of the issue and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1954 rating decision severing service connection 
for impaired hearing did not involve CUE; the rating decision is 
final.  Veterans Regulation No. 2 (a), pt. II, par. III; VA 
Regulation 1008; effective January 25, 1936 to December 31, 1957; 
currently 38 C.F.R. § 3.105(a) (1998).

2.  The October 1987 rating decision denied entitlement to 
service connection for impaired hearing; the rating decision is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.104, 20.1103 (1998)).

3.  New and material evidence to reopen the claim for service 
connection for impaired hearing has not been submitted.  
38 U.S.C.A. §§ 5108 (West 1991 & Supp.1998); 38 C.F.R. § 3.156(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records include a November 1942 entrance 
examination report which indicates that the veteran's ears were 
normal.

In an August 1943 report, the Medical Board recommended that the 
veteran be discharged from the service based upon the diagnosis 
of bilateral deafness.  The report reflects that the veteran 
indicated that he had had a hearing impairment for more than five 
years, and that for approximately two years, he had been bothered 
by noises in both ears, which sounded like steam escaping.  The 
report also reflects that the veteran indicated that his mother 
and sister used hearing aid devices and were "hard of hearing" 
and that one of the veteran's brothers had a slight hearing 
impairment. 

An August 1945 VA examination showed a diagnosis of impaired 
hearing, no etiology was offered.

In a September 1945 rating decision, the RO granted service 
connection for impaired hearing, assigning a noncompensable 
evaluation.

An October 1947 rating decision confirmed the previous rating 
decision, assigning a noncompensable rating.

In July 1954 correspondence, the RO proposed severance of service 
connection for hearing loss.  The RO noted that the veteran's 
hearing impairment was due to a natural progression of a pre-
existing condition.  The RO based its proposal on the veteran's 
admission of a long-standing hearing defect and a family history 
of hearing problems.  The RO also considered the absence of 
trauma or infection in service.  

In August 1954, the RO notified the veteran of the proposal to 
sever service connection for impaired hearing.  He was notified 
to submit any evidence within 60 days.

In an August 1954 administrative decision, the RO determined that 
the prior rating decision, granting service connection, involved 
CUE.

The RO, in its October 1954 final corrective rating decision, 
indicated that the veteran did not submit evidence within 60 
days.  The RO determined that service connection should be 
severed after reviewing the evidence of record.  The RO concluded 
that CUE had been made and found that the veteran's impaired 
hearing pre-existed service, and was not incurred in or 
aggravated by service.  

Clear and Unmistakable Error

Previous determinations by the RO which are final and binding 
will be accepted as correct in the absence of CUE.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing benefits, 
the rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the same 
effect as if the corrected decision had been made on the date of 
the reversed decision.  Veterans Regulation No. 2 (a), pt. II, 
par. III; VA Regulation 1008; effective January 25, 1936 to 
December 31, 1957; currently 38 C.F.R. § 3.105(a) (1998).

The United States Court of Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has defined CUE in terms of a three-
pronged test: (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied, (2) the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242 (1994) (synthesizing the holding of Russell v. Principi, 3 
Vet. App. 310 (1992) (en banc).

As defined by current case law, "clear and unmistakable error" 
is error in a prior final decision, the existence of which is 
"undebatable" based on the record and the law and regulation 
that existed at the time of that decision.  Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992).  Clear and unmistakable error 
exists when "[e]ither the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Id.; Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994).

The Board notes that the laws and regulations extant in 1954 are 
substantively the same as those currently in effect.  The 
pertinent laws and regulations are as follows:  

When severance of service connection is considered warranted, the 
claimant will be notified at his or her latest address of record 
of the contemplated action and furnished detailed reasons and 
will be given 60 days for the presentation of additional evidence 
to show that service connection should be maintained.  Veterans 
Regulation No. 2(a), pt. II, par. II, Department of Veterans 
Affairs Regulations 1008, 1009; currently, 38 C.F.R. § 3.105(d) 
(1998).

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  Veterans Regulation No. 1(a), pt. I, 
par. I(b); Department of Veterans Affairs, effective Jan. 25, 
1936, to Dec. 31, 1957; currently 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

A veteran is entitled to a presumption of sound condition on 
entry to service except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this presumption.  
38 U.S.C.A. § 311; currently 38 U.S.C.A. § 1111(West 1991).

The Board has carefully and thoroughly reviewed the record as it 
existed at the time of the October 1954 rating decision, in light 
of the law and regulations then in effect.  The Board first notes 
that the veteran was notified of the proposed action to sever 
service connection and did not submit additional evidence.  As 
such, there was no error in the application of the severance 
procedures to be followed.  38 C.F.R. § 3.105(d).  Veterans 
Regulation No. 2(a), pt. II, par. II, Department of Veterans 
Affairs Regulations 1008, 1009; currently, 38 C.F.R. § 3.105(d) 
(1998).

In order to find that the October 1954 rating decision was CUE, 
it must be concluded that at the time the decision was rendered, 
there was no reasonable basis for severing service connection for 
defective hearing.  Clear and unmistakable error requires that 
error, otherwise prejudicial, must appear undebatably.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion cannot 
be made in this case.


In this case, the Board finds that the veteran has failed to 
submit clear evidence establishing that the RO made a CUE in its 
October 1954 decision.  The veteran has not submitted evidence 
which demonstrates that the RO misapplied the laws and/or 
regulations in effect at that time.  The Board finds that the RO 
considered all evidence of record at the time of the October 1954 
decision.  Although the veteran was presumed sound at entrance 
into service, upon discharge in August 1943, the Medical Board 
concluded that the veteran's hearing impairment pre-existed 
service and was not aggravated by service.  The Board also notes 
that in October 1954, the claims file did not contain medical 
evidence to the contrary.  The RO, in its October 1954 decision, 
appears to have given more weight to the Medical Board survey 
report and August 1945 VA examination than to the entrance 
examination report which indicates normal hearing.  Also 
noteworthy is that the information contained in the Medical Board 
survey report includes history apparently provided by the veteran 
regarding his longstanding hearing impairment and a family 
history of hearing impairment.  

In summary, there was a substantial body of evidence that 
supported the RO's 1954 severance of service connection.  There 
was ample evidence to support a finding that the defective 
hearing pre-existed service.  The Medical Board Survey cites the 
veteran's familial history of hearing loss and the veteran's own 
history that his hearing loss existed prior to service.  There 
was also ample evidence to support a finding that the hearing 
loss was not aggravated in service.  According to the service 
medical records, the physicians who reviewed the veteran's case 
in 1943 concluded that the hearing loss was not aggravated.  The 
Report of Medical Survey, dated in August 1943, for example, 
notes that bilateral deafness was "not aggravated in service." 
This statement was signed by three physicians in the Navy Medical 
Corps.  The veteran argues that other evidence might have 
supported a different conclusion.  Such arguments, however, 
simply do not state a basis for finding clear and unmistakable 
error.  In light of the substantial body of evidence supporting 
the RO's conclusions, the record does not show the rare and 
special kind of error that must be present to meet the stringent 
standards for clear and unmistakable error.  In sum, the Board 
finds that CUE has not been established in the RO's October 1954 
rating decision, therefore, the rating decision is final.
Newly Submitted Evidence

In October 1996, lay statements were received from M.C., C.C., 
V.H., D.J., J.L., and B.H., C.C. indicated that the veteran's 
hearing prior to service was perfect.  V.H. reported that she 
worked with the veteran at the A.S.& R. refinery and he did not 
have a hearing problem.  D.J. and J.L. both indicated that they 
had known the veteran all of his life and that he had perfect 
hearing until returning home from the service.

In October 1996 and January 1997 statements, the veteran 
maintains that his ears were normal upon entrance into the 
service.  He argues that his hearing impairment did not pre-exist 
service, and alternatively he argues that his hearing impairment 
was aggravated by service.  He also maintains that his mother 
developed hearing loss due to old age.

A May 1997 VA examination report reveals that the veteran wears a 
hearing aid.  He reported that his mother had hearing loss as a 
result of aging.  The audiogram revealed a profound hearing loss 
on the right ear and a severe to profound mixed loss of the left 
ear.  Speech and immittance test results supported the pure tone 
findings.  The examiner estimated that the veteran's organic 
hearing sensitivity was a Level XI on the right ear and a Level V 
on the left ear.


Analysis

Once entitlement to service connection for a disability has been 
denied by the RO, that determination is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.113 (1998).  In order to 
later establish service connection for the disorder in question, 
it is required that new and material evidence be presented which 
provides a basis warranting reopening the case.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The Court has reviewed and upheld 
the standards regarding the issue of finality.  Reyes v. Brown, 7 
Vet. App. 113 (1994).

New and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  Id. at 1363. 

In determining whether to reopen previously and finally denied 
claims, a three-step analysis was recently announced by the 
Court.  Elkins v. West, U.S. Vet. App. No. 97-1534 (Feb. 17, 
1999).  Under the Elkins test, the Board must first determine 
whether the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Board must determine whether, based upon all the 
evidence of record in support of the claim, the claim as reopened 
(as distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  Third, if the 
claim is well grounded, the Board may then proceed to evaluate 
the merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, U.S. Vet. App. No. 97-2180 (Feb. 17, 
1999).  For the limited purpose of determining whether to reopen 
a claim, the credibility of the evidence is presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In determining whether new and material evidence has been 
submitted, the Board is obligated to review all evidence 
submitted since the last final disallowance which, in this case, 
is the October 1987 rating decision.  See 38 C.F.R. §§ 3.104, 
20.1103.  The relevant evidence added to the record since that 
decision includes statements from the veteran, lay statements, 
and medical evidence.

The medical evidence submitted since the final disallowance is 
cumulative of prior evidence.  A May 1997 VA examination report 
shows a diagnosis of hearing loss and notes that the veteran's 
mother had hearing loss due to age.  The Board notes that the 
veteran was discharged in 1943 due to impaired hearing and this 
diagnosis was the basis for the veteran's initial service 
connection claim.  The Board finds that this evidence is merely 
cumulative of evidence previously considered and therefore is not 
"new."  It does not bear directly and substantially upon the 
specific matter under consideration, which is whether the 
veteran's condition was incurred in or aggravated by service.  
See 38 C.F.R. § 3.156 (a).
Although the veteran argues that the evidence submitted in the 
form of witness statements is new and material, the Board notes 
that lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  These statements, received 
after the final disallowance from persons who knew the veteran 
pre- and post-service, indicate that the veteran's hearing was 
"perfect" until returning home from service.  The Board finds 
that these statements, although "new," are merely cumulative of 
the prior evidence.  As the record does not establish that the 
persons who submitted these statements possess a recognized 
degree of medical knowledge, their own opinions as to the 
clinical status of the veteran's hearing ability, i.e., whether 
his hearing was "perfect" prior to service or whether he had a 
hearing disability after service, are not competent.  However, 
the witnesses are competent to testify as to facts within his or 
her own observations and recollections.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this case, they are competent to 
testify that, based on their observations, the veteran did not 
experience problems with his hearing until he returned home from 
service.  Regardless, these statements are not considered 
"material" because they do not provide competent medical 
evidence that the veteran's disorder was incurred in or 
aggravated by service.  Thus, the 
statements do not bear directly and substantially upon the 
specific matter under consideration.  See 38 C.F.R. § 3.156(a).

Similarly, the Board finds that the veteran's October 1996 and 
January 1997 statements in support of his claim, although 
"new," are not "material" because his statements are not 
considered competent medical evidence.  His statements indicating 
that his hearing was normal prior to service are recitations of 
his previously denied argument.  While the veteran is competent 
to testify that his hearing was normal prior to service, he is 
not competent to provide medical opinions or any which requires 
specialized medical education, training, or experience.  See 
Espiritu, supra.  There is no indication that the veteran himself 
possesses the technical or specialized knowledge to provide a 
probative conclusion that his impaired hearing was incurred or 
aggravated by service.  Id.  Although "new," the veteran's 
statements are not material because they do not provide competent 
medical evidence that the veteran's disorder was incurred in or 
aggravated by service. 

The Board notes that the "new" evidence submitted is not 
"material" because by itself or in connection with evidence 
previously assembled it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the Board finds that the evidence submitted is not 
"new and material," and claim is not reopened.  38 U.S.C.A. 
§ 5108; 38 U.S.C.A. § 3.156(a).












As such, the Board finds that the RO has adequately assisted the 
veteran in the development of his claim, and that the veteran has 
not identified the existence of any available evidence sufficient 
to warrant additional development.  See Ivey v. Derwinski, 2 Vet. 
App.  320, 323 (1992); McKnight, 131 F.3d 1483; Epps, 9 Vet. 
App. at 344, aff'd sub nom Epps, 126 F.3d 1464.


ORDERS

As clear and unmistakable error has not been established in the 
RO's October 1954 rating decision, the rating decision is final.

New and material evidence sufficient to reopen the claim to 
entitlement for service connection for defective hearing has not 
been submitted, the appeal is denied.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 

